DETAILED ACTION
	Applicant’s amendment to the claims, filed 10/16/2021, was received. Claim 1 was amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 1-14 and 16-18 in the reply filed on 10/16/2021 is acknowledged.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/16/2021.

Claim Interpretation (1)
Claim 11 has been interpreted as a dependent claim since claim 11 refers to claim 1 and the patent application fee determination record indicates only one independent claims (claim 1) at the time of filing on 10/16/2021. See also Ex parte Porter, 25 USPQ2d 1144 (Bd. Pat. App. & Inter. 1992) (see MPEP 2173.05(f)).

	The limitation “wherein the fluid product has a viscosity of between 15 and 250 centipoises or between 3000 and 300000 centipoises” in claim 16 is deemed definite for the following reasons: both sets of ranges fall within the broader range recited in 

Claim Interpretation (2)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim limitation “supply device” in claims 1, 2, 6, and 11 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “supply” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 2, 6, and 11 has/have been interpreted to cover “a vessel, tube, and/or booster pump” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., Pg. 7, lines 24-26; Pg. 8, lines 1-4; Drawings, Fig. 1 and 2).

Claim Objections
	Claim 10 is objected to since “monobloc” should read as “monoblock” in the last line. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and claims dependent therefrom), claim 11, and claim 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites “the or each fluid product” in lines 3-4 and “at least one fluid product” in line 7. The limitation “the or each fluid product” in lines 3-4 is interpreted as “the fluid product or each fluid product”. There is lack of antecedent basis for “the fluid product” since claim 1 previously recites “at least one fluid product” in lines 1-2. Additionally, the limitation “at least one fluid product” in line 7 is indefinite since it is unclear whether the limitation refers to “at least one fluid product” in lines 1-2 or different fluid product(s). 
	The limitations will be interpreted as “the at least one fluid product” in line 7, for consistency and clarity. It is further noted that the limitation “each fluid product” provides proper antecedent basis for “the fluid product” subsequently recited in the claims. Additionally, the limitation “at least one fluid 

	Claim 1 recites “an outlet orifice for the fluid product(s) outside the application device” in lines 5-6. This expression is confusing since the relationship between the outlet orifice and the fluid product(s) is unclear. The limitation will be interpreted as “an outlet orifice for the exit of the fluid product(s) outside the application device” for clarity and consistency with Applicant’s specification (Spec., Pg. 6, lines 11-14).

	Claim 11 recites “an application device according to claim 1” on Pg. 4, line 1. The term “an” renders unclear whether the limitation is positively referring to the application device recited in independent claim 1 since claim 11 is a dependent claim (see ‘Claim Interpretation (1)’ above). The limitation will be interpreted as “the application device according to claim 1” for clarity and consistency with claim 11 being in dependent form.

	Claim 17 recites “the segment” in line 2. There is lack of antecedent basis for this limitation in the claim since claim 17 depends on claim 12, and claim 12 previously recites “one of the segments”. The limitation will be interpreted as “the one of the segments” for consistency and clarity.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 13 recites “wherein said metering pump is arranged at said wrist”. Thus, claim 13 is improper for failing to include all of the limitations of claims 11 and 12 upon which it depends.
Claim 13 depends on claim 12, and claim 12 previously recites “wherein said metering pump is attached to one of the segments of said articulated arm”. Claim 12 depends on claim 11, and claim 11 previously recites in part “an articulated arm formed by a plurality of segments articulated to one another; a wrist mounted at one end of said articulated arm”. Thus it is understood by the claims and Applicant’s specification that the claimed wrist is not one of the segments of the articulated arm, but rather a component attached at the end of the chain of articulated arm segments.
Applicant’s specification further discloses “As shown in FIG. 1, the metering pump 24 is arranged as close as possible to the application member 20, that is to say at a distance from the application member 20 of less than 1 m and preferably less than 50 cm. To that end, the metering pump 24 is attached to one of the segments 12 of the articulated arm 10, in particular to the last segment 12 before the wrist 14, as shown in FIG. 1, or directly to the wrist 14.” (Spec., Pg. 7, lines 8-12). Thus, Applicant’s specification discloses that the metering pump is attached to the segments of the articulated arm, or alternatively the wrist itself, but not both since they are different components. A claim reciting the structure of the base claim in which element D is replaced by element E would not be a proper dependent claim, even though it placed further limitations on the remaining elements or added still other elements (see MPEP 608.01(n)(III)).
For the purpose of examination and consistency with Applicant’s specification, claim 13 will be interpreted as dependent on claim 11.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 6, 7, 9, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Verma (US 20100300355, already of record) in view of Stiegler (US 20120267446).
Regarding claims 1 and 9, Verma teaches an application device (300) for applying a fluid product on a substrate (302), comprising: 
an application member (306) adapted for shaping the fluid product for its application on the substrate (302), the application member (306) comprising an outlet orifice of nozzle 310 for the exit of the fluid product outside the application device (300) (para 0080, 0083; see for example Fig. 3);
a metering pump (312) for the supply of the application member (306) with the fluid product (para 0082; see for example Fig. 3); and 
a supply tube (not labeled, supply device) for supplying the fluid product to the container 308 and the metering pump (312) (para 0080-0083; see for example Fig. 3).

	Verma does not explicitly teach that the metering pump comprises an axial piston pump with an electro motor for rotating the axial piston pump.
However, Stiegler teaches a metering pump comprising an axial piston pump with an electro motor for rotating the axial piston pump, for the benefit of delivering and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007) (see MPEP § 2143, B.). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the metering pump in Verma with a metering pump comprising an axial piston pump with an electro motor for rotating the axial piston pump, as taught by Stiegler, for the equivalent purpose of delivering and metering paint to the application member (306).

Regarding claim 2, it is expected that the supply tube (not labeled, supply device) of Verma is capable of supplying the fluid product to the metering pump (312) at a pressure greater than the pressure of the fluid product leaving the metering pump (312) since the pressure of the fluid product leaving the metering pump (312) is adjustable (para 0082-0083; see for example Fig. 3). The manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself (see MPEP 2115).

	Regarding claim 6, it is expected that the supply tube (not labeled, supply device) of Verma is capable of supplying the fluid product to the metering pump (312) at a pressure less than the pressure of the fluid product leaving the metering pump (312) since the pressure of the fluid product leaving the metering pump (312) is adjustable (para 0082-0083; see for example Fig. 3). The manner or method in which such 

Regarding claims 7 and 16, the limitations “wherein the fluid product has a viscosity of between 1 centipoise and 2 million centipoises” and “wherein the fluid product has a viscosity of between 15 and 250 centipoises or between 3000 and 300000 centipoises” do not further structurally limit the apparatus as claimed since the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself (see MPEP 2115). The application device of Verma would be capable of depositing materials having various viscosities, including viscosities within the claimed ranges, since there is no structural difference between the application device of Verma and the claimed invention; and Verma further teaches that the viscosity of the materials may be in the range of 1-3000000 centipoises (para 0077) (see MPEP 2114(I)).

	Regarding claim 10, Verma further shows that the metering pump (312) and the application member (306) form a monoblock assembly (see for example Fig. 3).

Claims 3, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Verma (US 20100300355, already of record) in view of Stiegler (US 20120267446) as applied to claim 2 above, and in further view of Thompson (US 20190374966).
	
The “effective filing date” of Thompson (US 20190374966, App. No. 16/478,389) is March 21, 2017 since Fig. 2 and Pgs. 7-8 of provisional Application No. 62/474,592, which App. No. 16/478,389 is entitled to the benefit thereof, describes the subject matter relied upon in the rejection below (see MPEP 2154.01(b)).

Regarding claims 3, 4, and 5, Verma does not explicitly teach that the supply device comprises a booster pump.
	However, Thompson teaches a supply device (16) comprising a booster pump (58), a booster pipe (64) fluidly connecting an outlet (60) of the booster pump (58) to an inlet of a metering device (92, 94) (para 0066, 0067), wherein the booster pump comprises a double-acting pump (para 0063), and an inlet (110) of the booster pump (58) fluidly connected to a vessel (56) containing the fluid product to be applied, for the benefit of pressurizing and driving the fluid to the applicator assembly (para 0061-0063; see for example Fig. 2A). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed supply device with the apparatus of Verma, as taught by Thompson, for the benefit of pressurizing and driving the fluid to application member (306).


Claims 1, 2, 6, 7, 8, 9, 10, 11, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Clifford (US 20030042340) in view of Stiegler (US 20120267446).

Ex parte Porter, 25 USPQ2d 1144 (Bd. Pat. App. & Inter. 1992) (see MPEP 2173.05(f)).

Regarding claims 1, 9, and 11, Clifford teaches an installation for the application of a fluid product on a substrate, the installation comprising: 
an articulated arm (A) formed by a plurality of segments articulated to one another (para 0032; see for example Fig. 1); 
a wrist (2) mounted at one end of said articulated arm (para 0032; see for example Fig. 1); and 
an application device comprising:
an application member adapted for shaping the fluid product for its application on the substrate, the application member comprising an outlet orifice (43) for the exit of the fluid product outside the application device (para 0037; see for example Fig. 6); and 
a metering pump (40, 41 or 90, 94) for the supply of said application member (43) with the fluid product (para 0037, 0054; see for example Figs. 6 and 14); and 
a supply device (38) for supplying the fluid product to said metering pump (40, 41 or 90, 94), wherein the application member (43) of which is attached on said wrist (2) (para 0037; see for example Fig. 6).

Clifford does not explicitly teach that the metering pump comprises an axial piston pump with an electro motor for rotating the axial piston pump.
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007) (see MPEP § 2143, B.). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the metering pump in Clifford with a metering pump comprising an axial piston pump with an electro motor for rotating the axial piston pump, as taught by Stiegler, for the equivalent purpose of delivering and metering paint to the application member (43).

Regarding claim 2, it is expected that the passage 38 (supply device) of Clifford is capable of supplying the fluid product to the metering pump (90, 94) at a pressure greater than the pressure of the fluid product leaving the metering pump (90, 94) since the pressure of the fluid product leaving the metering pump (90, 94) is adjustable by controlling the electric motor 94 (para 0054). The manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself (see MPEP 2115).

	Regarding claim 6, it is expected that the passage 38 (supply device) of Clifford is capable of supplying the fluid product to the metering pump (90, 94) at a pressure less than the pressure of the fluid product leaving the metering pump (90, 94) since the 

Regarding claims 7 and 16, the limitations “wherein the fluid product has a viscosity of between 1 centipoise and 2 million centipoises” and “wherein the fluid product has a viscosity of between 15 and 250 centipoises or between 3000 and 300000 centipoises” do not further structurally limit the apparatus as claimed since the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself (see MPEP 2115). The application device of Clifford would be capable of depositing materials having various viscosities, including viscosities within the claimed ranges, since there is no structural difference between the application device of Clfford and the claimed invention (see MPEP 2114(I)).

Regarding claim 8, Clifford further teaches a valve (44) fluidly inserted between the metering pump (40, 41 or 90, 94) and application member 43 (para 0037; see for example Fig. 6).

	Regarding claim 10, Clifford further shows that the metering pump (40, 41 or 90, 94) and application member 43 form a monoblock assembly (see for example Figs. 6 and 14).
	
.


Claims 1, 11, 12, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Herre (US 20110014371) in view of Stiegler (US 20120267446).
	The limitation “the application device according to claim 1” has been interpreted as a short-hand format of the particulars of the application device recited in claim 1.  See Ex parte Porter, 25 USPQ2d 1144 (Bd. Pat. App. & Inter. 1992) (see MPEP 2173.05(f)).

Regarding claims 1, 11, 12, 17, Herre teaches an installation for the application of a fluid product on a substrate (see for example Fig. 1), the installation comprising: 
an articulated arm formed by a plurality of segments (3, 4, 5) articulated to one another (para 0079-0080); 
a wrist (6) mounted at one end of said articulated arm (para 0080); and 
an application device comprising:
an application member (7) adapted for shaping each fluid product for its application on the substrate (para 0080), 
the application member (7) comprising rotary atomizer with a bell cup (implicit of outlet orifice) for the exit of the fluid product outside the application device (see for example Fig. 1); and 

a supply device (25) for supplying the fluid product to said metering pump (10) (para 0015; see for example Fig. 9A), 
wherein the application member (7) of which is attached on said wrist (6), and the metering pump (10) is attached to segment (5) closest to said wrist (6) (see for example Figs. 1 and 2).

Herre does not explicitly teach the metering pump comprises an axial piston pump with an electro motor for rotating the axial piston pump.
However, Stiegler teaches a metering pump comprising an axial piston pump with an electro motor for rotating the axial piston pump, for the benefit of delivering and metering paint to a coating nozzle (para 0004, 0047-0051, 0056-0058). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007) (see MPEP § 2143, B.). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the metering pump in Herre with a metering pump comprising an axial piston pump with an electro motor for rotating the axial piston pump, as taught by Stiegler, for the equivalent purpose of delivering and metering paint to the application member.




	Regarding claims 14 and 18, Herre does not explicitly teach that the metering pump 10 is arranged at a distance from the application member (7) of less than 1 m or less than 50 cm.
However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP 2144.04 (IV)(A)). Applicant’s specification merely discloses “This position ‘allows excellent reactivity’ during beginning and end of application and/or change of setpoint phases” (Spec., Pg. 7, lines 8-14). As mentioned above, Herre teaches the application member (7) is attached on the wrist (6), and the metering pump (10) is attached to segment (5) closest to the wrist (6) (see for example Figs. 1 and 2). The ordinary artisan would not expect the prior art device of Herre to perform differently with the claimed dimensions since both the prior art device of Herre and Applicant’s invention are electrically controlled and therefore both permit excellent reactively and/or change of set points.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to arrange the metering pump and application member less than 1 m apart or less than 50 cm apart in the apparatus of the previous art combination above, for the equivalent purpose of applying fluid on a substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717